Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. Claims 1, 6-10, 12-17 and 19-23 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 12-15 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (U.S. 2006/0247635 A1) in view of Logan (U.S. 8,114,133 B2).
Concerning claim 1, Gordon et al. disclose a medical implant assembly comprising: a first bone anchor (see Fig. 9, element 122) having a first receiver (see Fig. 13, element 152); a second bone anchor (see Fig. 9, element 124) having a second receiver (see Fig. 15, element 152); a channel (see Fig. 15, element 172) defined by the second receiver; a tensionable member (see Fig. 9, element 126) extending from a first end to a second end, the tensionable member extending entirely through the channel and moveable relative to the second receiver (see par. 0102, lines 4-8); a rigid end structure (see Fig. 9, element 132) having a substantially cylindrical bore defined by first and second circular openings (see par. 0107 which specifically states that element 132 maybe be adjustable along the length of the cord), the tensionable member extending through the first and second circular openings (see par. 0107); a spacer (see Fig. 9, element 128) surrounding the tensionable cord and located between the first receiver and the second receiver; and a bumper (see Fig. 9, element 130) surrounding the tensionable cord and located between the rigid end structure (132) and the second receiver (receiver of anchor 124).
It is noted that since element 132 can be adjustable along the length of the cord it inherently has a cylindrical bore that receives the cord. The bore is defined by first and second cylindrical openings which permit the circular cord to pass through. See par. 0107.
Concerning claim 6, wherein the spacer compressible (see Fig. 9, element 128 and par. 0107 which states that element 128 can be compressed).
Concerning claim 7, wherein the rigid end structure (see Fig. 9, element 132) is configured to capture the tensionable cord under tension (see par. 0107 which states that the rigid end structure 132 retains element 130 and may be adjustable along the length of the elongated member). Accordingly, the cord remains in tension when element 132 is secured thereto. 
Concerning claim 8, wherein the rigid end structure is configured to be compressed against the bumper when the tensionable member is tensioned and before the rigid end structure releasably captures the tensionable member. See par. 0107 which specifically discloses that the rigid end structure can be adjustable along the length of the elongated member. 
Concerning claims 12 and 19, wherein the first bone anchor and the second bone anchor are polyaxial screws (see par. 0066).
Concerning claim 13, wherein the bumper (130) is compressible (see par. 0107).
Concerning claims 14 and 23, wherein the first circular opening is defined by a first diameter and the second circular opening is defined by a second diameter equal to the first diameter. It is noted that the openings of the rigid end structure receive the tensionable member which is circular. Since the rigid end structure can be moved along the tensionable member and secured at various positions thereto it is inherent that the channel is defined by equally sized circular openings. 
Concerning claim 15, Gordon et al. disclose a medical implant assembly comprising: a first bone anchor (122); a second bone anchor (124); a tensionable member (126) connected to the first bone anchor at one end thereof, the tensionable member extending entirely through the second bone anchor and in slidable relation with the second bone anchor (see par. 0102); a rigid end structure (132) having a portion with a smooth non-threaded channel defined by first and second circular openings (see above), the tensionable member extending entirely through the channel, the rigid end structure configured to releasably capture the tensionable member under tension, a spacer (128) surrounding the tensionable cord and located between the first bone anchor and the second bone anchor; and a bumper (130) surrounding the tensionable member and located between the rigid end structure and the second bone anchor, wherein the rigid end structure is compressed against the bumper when the tensionable cord is tensioned before the rigid end structure releasably captures the tensionable cord. It is noted that the rigid end structure can be adjustably positioned along the tensionable member. 
20. (Previously Presented) The medical implant assembly of claim 15, wherein the first bone anchor and the second bone anchor each have a receiver with a top opening channel.
Concerning claim 21, wherein the spacer and the bumper are compressible (see par. 0107).
Concerning claim 22, wherein the channel is substantially cylindrical. It is noted that the elongated member is cylindrical (see Fig. 9, element 126) and the channel receives the elongated member. Accordingly, it is inherent that the channel is also cylindrical. 
However, Gordon et al. do not explicitly disclose that the tensionable member is a cord.  In par. 0105, Gordon et al. disclose that element “126 may be a rod, bar, plate, combination thereof, or other type of member coupled to the first bone fastener 122 and second bone fastener 124.”
Logan teaches a medical implant assembly having a core (see Fig. 7, element 36) that is a tensioned cord (see col. 10, line 65 – col. 11, line 19) in the same field of endeavor for the purpose of dynamic stabilization of a spinal column.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute the cord of Logan's assembly for the tensionable member because doing so is a simple substitution of one known connecting element for another in order to obtain dynamic stabilization of a spinal column.  Additionally, the incorporation of a cord would allow the surgeon to adjust the tension between specific vertebrae providing the surgeon with the intra-operative choice to tailor the dynamic properties to best fit the needs of the patient (see col. 12, lines 27-35 of Logan). It is also the examiner’s position that a cord is an inherent flexible member used for spinal stabilization and likely contemplated by Gordon but not specifically named. 
Allowable Subject Matter
Claims 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773